Per Curiam.
On pleas of guilty, defendant was sentenced on counts of robbery, entering with intent to steal and private lewdness to aggregate prison sentences of from six to nine years. Other criminal counts were dismissed after the pleas.
Defendant appeals for alleged excessiveness of the sentences. The charge of private lewdness in this case was based upon the complaint of a 21-year-old woman that defendant had forced her to commit fellatio upon him.
We find the sentences well within the range of permissible sentencing discretion of the trial judge.
By supplemental letter memorandum defendant urges he was not guilty of private lewdness, within State v. Dorsey, 64 N. J. 428 (1974). Aside from objections as to the procedural irregularity of raising the issue in this fashion, we find it without merit. The expression of the Supreme Court in Dorsey as to the scope of private lewdness encompasses acts of “indecent exposure.” 64 N. J. at 433. There was obviously an indecent exposure of defendant to the victim in the instant situation.
Affirmed.